DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Receipt of Applicant’s amendments filed on July 27, 2022 is acknowledged.

Response to Amendment
Applicant amended claims 2, 3, 5-8, 11, 12, and 14-17.

Applicant cancelled claims 1, 4, 9, 10, and 18.

Applicant added claims 19 and 20

Claims 2, 3, 5-8, 11, 12, 14-17, 19 and 20 are pending and have been examined.

Response to Arguments
Applicant’s arguments with respect to claims 2, 3, 5-8, 11, 12, 14-17, 19 and 20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.




Regarding Drawing Objections
Examiner initially objected to the drawings, Figures 2-7, for being of insufficient quality. Applicant submitted replacement drawing which resolve this issue. In view of the replacement drawings, Examiner withdraws this objection.

Regarding 112 Rejections
Examiner initially rejected claims 1-18 under 35 USC 112(b) / 2nd paragraph as being indefinite. Applicant cancelled claims 1 and 10 rendering these rejections moot. In view of the cancelled/amended claims, Examiner withdraws this rejection

Claims 11-18 rejected under 35 U.S.C. 112(d)/4th paragraph, as being of improper dependent form. Applicant amended claims 11-18 so they depend from an independent claim. In view of the amended claims, Examiner withdraws this rejection

Regarding 101 Rejections
Examiner initially rejected claims 1-18 under 35 USC 101 as being directed to non-statutory subject matter.
Applicant argued that the claims do not recite an abstract idea. Examiner does not find this argument persuasive. Applicant merely alleges the claims do not recite an abstract idea and provides no analysis as to why the claims are not directed to Certain Methods of Organizing Human Activity. Examiner identified the limitations which define the abstract idea and how they are directed to a fundamental economic practice. Since they are a fundamental economic practice the claims fall into the grouping of Certain Methods of Organizing Human Activity and therefore constitute an abstract idea (and thus a judicial exception).
Additionally, Applicant argued that t the claims do not recite an abstract idea because the claims cannot be performed in the human mind. Examiner does not find this argument persuasive. The basis of Examiner’s rejection is the claims recite Certain Methods of Organizing Human Activity, not that they are an Idea of Themselves/Mental Process. It is not a valid argument that the claims cannot be performed mentally when the basis is the claims recite Certain Methods of Organizing Human Activity. Whether or not the claims can be performed solely in the mind is not a consideration as to whether they are directed to a fundamental economic practice. Furthermore Applicant’s claims could be performed mentally as the claims are merely the collection of data, analysis of that data and presenting the results of that analysis.
	Applicant argued that its claims are similar to those in Example 37 and thus recite a practical application. Examiner does not find this argument persuasive. Applicant’s analysis is incorrect. The claims in Example 37 were a mental process and because the claims in Example 37 could not be performed in the mind, there was a practical application. The claim recited a combination of additional elements of receiving, via a GUI, a user selection to organize each icon based on the amount of use of each icon, a processor for performing the determining step, and automatically moving the most used icons to a position on the GUI closest to the start icon of the computer system based on the determined amount of use that, as a whole, integrate the mental process into a practical application. Specifically, the additional elements recited a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices. However, Applicant’s claims are not directed to a mental process but rather certain methods of organizing human activity. It is not a persuasive argument that a certain methods of organizing human activity cannot be performed solely in the mind as this is not the standard for determining whether there is a practical application. Furthermore, Applicant’s claims could be performed mentally as the abstract methodology is merely linked to a computing environment. This does not change the abstract nature of Applicant’s claims.
Applicant argued that the claims a recite a practical application of the judicial exception even though it uses generic computer elements. Examiner does not find this argument persuasive. Applicant incorrectly interpreted Examiner’s rejection. The practical application (and significantly more) analysis is based on the additional elements; what isn’t included in the abstract idea. The claims do not amount to a practical application because outside of the abstract idea there remains only the computer implementation of the abstract idea and extra-solution activity. Neither of these are indicative of a practical application. This analysis is different from Applicant’s interpretation that the claims are abstract/not a practical application/not significantly more because they recite generic computer elements. If Applicant had recited a non-abstract idea/practical application/significantly more; the use of generic computer elements would not render the claim abstract. However, since Applicant does not recite anything amounting to eligible subject matter, the claims are rejected under 101.
Applicant argued that its claims recite a practical application, noting the claim’s utility. Examiner does not find this argument persuasive. Applicant is merely indicating the utility of the claims, which does not mean there is a practical application. Applicant cites to limitations which are the underlying abstract idea. Merely because there is utility in the abstract idea does not mean the claims arise to the level of eligible subject matter.
Applicant argued that the claims amount to significantly more because they recite something other than what is well understood, routine, and conventional. Applicant argued that its claims are similar to those BASCOM. Examiner does not find this argument persuasive. In BASCOM it was the specific combination, filtering at a specific location which amounted to significantly more. Applicant’s claims do not contain similar subject matter where conventional activities are being performed in an unconventional manner, such as the filtering in BASCOM. Applicant is merely alleging the claims are similar to BASCOM and have an unconventional combination of limitations. Applicant has not expressed how their combination results in significantly more (similar to how the filtering in BASCOM was improved by filtering server side). Outside the abstract idea there is only the computer implementation of the abstract idea and extra-solution activity. These are conventional activity. The limitations alone and in combination with each other do not amount to significantly more. 
Examiner maintains this rejection.

Regarding Prior Art Rejections
Examiner initially rejected claims 1-18 as being unpatentable over the prior art. Applicant argued that the cited art does not teach the amended claims, in particular the use of a blockchain. Applicant’s arguments with respect to claims 2, 3, 5-8, 11, 12, 14-17, 19 and 20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. New art has been located which teaches this aspect and has been incorporated into the rejection below.
Examiner maintains this rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 3, 5-8, 11, 12, 14-17, 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding claims 19 and 20, these claims lack written support for the limitation “receiving, at a teller device, a request for remote signing a transaction, wherein the request includes teller device information associated with the teller device”. There is no teaching of the teller device receiving a request. There is only a teaching of originating a remote sign request in Figure 9 between the teller 810 and the Server device 820/eRecipts Web 910.

Regarding claims 19 and 20, these claims lack written support for the limitation “generating, at the web module, a remote signing notification based on the request”. The specification teaches that the teller device generates a remote signing notification. Additionally, the specification only teaches that the server device/web modules in the server device generates a transaction document.

Regarding claims 19 and 20, these claims lack written support for the limitation “transmitting the remote signing notification from the web module to a server-based signal hub”. There is no teaching that the notification is passed between these two modules.

Regarding claims 19 and 20, these claims lack written support for the limitation “displaying, at the user device, a webpage based on the URI and the second authentication token”. There is not teaching that the displaying of the webpage is based on the second authentication token but rather only based on the URI.

Regarding claims 19 and 20, these claims lack written support for the limitation “transmitting the signature and associated transaction information from the user device to a server- based remote sign web module”. There is no teaching that associated transaction information is transmitted from the user device to the server device/remote sign web module.

Regarding claims 19 and 20, these claims lack written support for the limitation “requesting, by the user device, a receipt of transmitting the signature and associated transaction information”. The only support for the requesting of a receipt is in Figure 9. This does not provide any information about what the receipt is related to. The only other receipt discussed in the specification is a receipt related to the authorized transaction, see Figure 7 and [0042]. Therefore the is no support for a receipt of transmitting the signature and associated transaction information.

Regarding claims 19 and 20, these claims lack written support for the limitation “transmitting the signature and the associated transaction information from the remote sign web module to the server-based signal hub”. There is no teaching that the signature and associated transaction information is passed between these two modules.

Regarding claims 19 and 20, these claims lack written support for the limitation “determining, at the server-based signal hub, that a match exists between the transaction information received from the remote sign web module and transaction document stored on the blockchain based database associated with the server-based signal hub”. There is no teaching matching between the transaction information and the transaction document. The specification teaches determining whether a match exists between the first authentication token and the second authentication token. Furthermore the specification implies that the user device makes this determination, see [0045].

Regarding claims 19 and 20, these claims lack written support for the limitation “and based on the determining, transmitting the signature from the server-based signal hub, via the web module, to the teller device for authorizing the transaction”. The specification does not teach any relationship between the determination/matching and the transmission of the signature from the server device/signal hub to the teller device. The specification does not teach this but rather based on the determination/matching transmit the transaction document from the server device to the user device see [0045]. All that is taught is the user device transmits the signature to the server device and then the server device transmits the signature to the teller device for authorization.

Claims 2, 3, 5-8, 11, 12, and 14-17 are rejected due to their dependence on claims 19 and 20.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 5-8, 11, 12, 14-17, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 19 and 20, these claims are indefinite for the following reason:
Claims 19 and 20 recite the limitation "the web module" throughout the claim.  There is insufficient antecedent basis for this limitation in the claim. There is an antecedent basis for “a server-based web module”. For the sake of compact prosecution, Examiner will interpret this limitation as the server-based web module.
Claims 19 and 20 recite the limitation "the remote sign web module " throughout the claim.  There is insufficient antecedent basis for this limitation in the claim. There is an antecedent basis for “a server-based remote sign web module”. For the sake of compact prosecution, Examiner will interpret this limitation as the server-based remote sign web module.
	Regarding the limitation “receiving the receipt from the remote sign web module from the remote sign web module” the phrase from the remote sign web module is repeated. It is unclear if this is an accident or whether the phrase means: the receipt, which is from the remote sign web module, is received from the remote sign web module. For the sake of compact prosecution, Examiner will interpret this as “receiving the receipt from the remote sign web module”

Regarding claims 2 and 11, these claims are indefinite for the following reason:
a server-based web module/web module
Claims 2 and 11 recites the limitation “the user’s phone number" in the 1st/2nd lines of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claims 2, 3, 5-8, 11, 12, and 14-17 are rejected due to their dependence on claims 19 and 20.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2, 3, 5-8, 11, 12, 14-17, 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the abstract idea which may be summarized as authorizing a transaction. 

Claims 1 and 10 recite the limitations of:
authorizing a transaction,
a request for remote signing a transaction, 
wherein the request includes teller device information;    
generating a remote signing notification based on the request, 
wherein the remote signing notification includes transaction information associated with the transaction and the teller device information; 
generating a transaction document based on the remote signing notification, 
the transaction document including the transaction information, the teller device information, and a first authentication token, 
wherein the transaction document expires within predetermined time;
generating a uniform resource identifier (URI) and a second authentication token based on the transaction document, 
a webpage based on the URI and the second authentication token, 
wherein the webpage includes the transaction document and a signature section; 
a signature in the signature section of the webpage ,associated transaction information; 
requesting a receipt of transmitting the signature and associated transaction information 
determining that a match exists between the transaction information received from the remote sign web module and transaction document stored on the blockchain based database associated with the server-based signal hub;
and based on the determining, transmitting the signature for authorizing the transaction.

As drafted these limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation as certain methods of organizing human activity but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity grouping of abstract ideas. Accordingly, Applicant’s claims recite an abstract idea. The recited system components are just applying generic computer components to the recited abstract limitations. 

This judicial exception is not integrated into a practical application because the claims only recites system components for implementing the abstract idea. The claims recite the additional limitations of a system, a teller device, a user device, a server-based web module, a server device, a server-based signal hub, a blockchain based database, a messaging gateway, a webpage, a server-based remote sign web module; and are recited at a high level of generality and amounts to no more than mere instructions to apply the exception using a generic computer. These limitations generally link the use of the judicial exception to a technological environment and are not indicative of integration into a practical application. The limitations of:
receiving a request for remote signing a transaction;
sending the request for remote signing the transaction;
transmitting the remote signing notification;
storing the transaction document and the first authentication token;
transmitting, the URI and the second authentication token; 
displaying a webpage;
receiving a signature in the signature section;
transmitting the signature and associated transaction information;
receiving the receipt;
transmitting the signature for authorizing the transaction;

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as a practical application of the judicial exception. See MPEP 2106.05(g).  These additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims as a whole do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea without a practical application.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a system, a teller device, a user device, a server-based web module, a server device, a server-based signal hub, a blockchain based database, a messaging gateway, a webpage, a server-based remote sign web module; amount to no more than mere components to implement the judicial exception using a generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The limitations of:
receiving a request for remote signing a transaction;
sending the request for remote signing the transaction;
transmitting the remote signing notification;
storing the transaction document and the first authentication token;
transmitting, the URI and the second authentication token; 
displaying a webpage;
receiving a signature in the signature section;
transmitting the signature and associated transaction information;
receiving the receipt;
transmitting the signature for authorizing the transaction;

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as significantly more than the judicial exception. See MPEP 2106.05(g). See Applicant’s specification paragraphs [0046-0058], about implementation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus Applicant’s claims are not patent eligible. 

Dependent claims 2, 3, 5-8, 11, 12, and 14-17 further define the abstract idea that is present in their respective independent claims and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the claims 2, 3, 5-8, 11, 12, and 14-17 are directed to an abstract idea. Thus, the dependent claims 2, 3, 5-8, 11, 12, and 14-17 are not patent-eligible either.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 USC 112(a) or 35 USC 112 first paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 5-7, 11, 14-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yan, WO 2019/223177 in view of Chandrasekhar, US Patent Application Publication No 2017/0357966.
Regarding claims 19 and 20; 
(Claim 19) A computer-implemented method for authorizing a transaction between a teller device and a user device, the method comprising: 
receiving, at a teller device, a request for remote signing a transaction, wherein the request includes teller device information associated with the teller device; 
See Yan “Step S102: The transaction terminal sends an electronic signature acquisition request to the collection terminal.”

sending from the teller device to a server-based web module, the request for remote signing the transaction;    
See Yan “Step S102: The transaction terminal sends an electronic signature acquisition request to the collection terminal.”

generating, at the web module, a remote signing notification based on the request, wherein the remote signing notification includes transaction information associated with the transaction and the teller device information; 
See Yan “Step S102: The transaction terminal sends an electronic signature acquisition request to the collection terminal.”

transmitting the remote signing notification from the web module to a server-based signal hub, 
See Yan “Step S102: The transaction terminal sends an electronic signature acquisition request to the collection terminal.”

generating, at the server-based signal hub, a transaction document based on the remote signing notification, the transaction document including the transaction information, the teller device information, and a first authentication token, wherein the transaction document expires within predetermined time;
See Yan “The collection terminal obtains the returned SMS verification code from the mobile phone number provided by the user to verify the user's identity. If the verification is successful, it sends an electronic signature collection instruction.”

“"whether the link is within the validity period”
storing the transaction document and the first authentication token in a blockchain based database associated with the server-based signal hub; 
See Yan “According to the pre-stored matching mode, the electronic signature data to be compared is matched with the pre-stored matching data.”
generating, by the server-based signal hub, a uniform resource identifier (URI) and a second authentication token based on the transaction document, and transmitting, via a messaging gateway, the URI and the second authentication token to the user device; 
See Yan “send a verification link to the customer who requested it through WeChat, mobile phone text messaging, etc. to verify the legitimacy of the customer's identity”
“the SMS verification code sent back to the customer by providing the mobile phone number to verify the identity of the customer;”

displaying, at the user device, a webpage based on the URI and the second authentication token, wherein the webpage includes the transaction document and a signature section; 
See Yan “It is used to obtain the SMS verification code sent back to the customer by providing the mobile phone number to verify the identity of the customer; Among them, whether the mobile phone verification is passed can be judged by whether the mobile phone short message verification code can be obtained, that is, during the validity period of the mobile phone short message verification code, the customer can input the verification code to the agent side, which is regarded as the verification pass; When the test passes, the "Online Signature System" provides a "Signature Page" for the client to sign by hand, and prompts the client to "take a photo of the signing place".”

receiving, at the user device, a signature in the signature section of the webpage and transmitting the signature and associated transaction information from the user device to a server- based remote sign web module; 
See Yan “The collection terminal collects the electronic signature information input by the user, and then processes and converts the electronic signature information into an electronic signature picture in a picture format and stores the electronic signature picture.”
requesting, by the user device, a receipt of transmitting the signature and associated transaction information and based on the requesting, receiving the receipt from the remote sign web module from the remote sign web module; 
See Yan “The transaction terminal confirms whether the ID information and the electronic signature are consistent according to the ID card and the merged document provided by the user, and performs subsequent business processing according to the confirmation result.”

transmitting the signature and the associated transaction information from the remote sign web module to the server-based signal hub; 
See Yan “When the test passes, the "Online Signature System" provides a "Signature Page" for the client to sign by hand, and prompts the client to "take a photo of the signing place". The "signature place photo" is set to prove what the customer did at a certain point in time, to prevent The customer and agent are dissatisfied with the docking process and cannot be traced back when malicious complaints are made. The customer uploads the photo after taking a picture at the signature place, and the photo is stored in the imaging system of the service provider; after completing the handwritten signature step,…”
 “In step S201, the user is prompted to take a picture of the signed place, the collection terminal collects and saves the user's signed place photo, and the signed place photo is set to prove that the user arrived at a certain place and signed it;”

determining, at the server-based signal hub, that a match exists between the transaction information received from the remote sign web module and transaction document stored on the blockchain based database associated with the server-based signal hub;
The primary reference does not teach “stored on the blockchain based database associated with the server-based signal hub”; see section BLOCKCHAIN below for further analysis.

See Yan “In one embodiment, the authentication unit is further configured to add the electronic signature of the user to the signature field of the electronic document template submitted by the user, fill in the bank account information provided by the user in the corresponding field of the electronic document template, and place the electronic signature Merging with electronic documents; the transaction terminal confirms whether the identity card information and electronic signature are consistent according to the ID card and the merged document provided by the user, and performs subsequent business processing according to the confirmation result.”

and based on the determining, transmitting the signature from the server-based signal hub, via the web module, to the teller device for authorizing the transaction.  
See Yan “When the test passes, the "Online Signature System" provides a "Signature Page" for the client to sign by hand, and prompts the client to "take a photo of the signing place". The "signature place photo" is set to prove what the customer did at a certain point in time, to prevent The customer and agent are dissatisfied with the docking process and cannot be traced back when malicious complaints are made. The customer uploads the photo after taking a picture at the signature place, and the photo is stored in the imaging system of the service provider; after completing the handwritten signature step,…”
 “In step S201, the user is prompted to take a picture of the signed place, the collection terminal collects and saves the user's signed place photo, and the signed place photo is set to prove that the user arrived at a certain place and signed it;”

BLOCKCHAIN
The primary reference, in the business of transactions, teaches recording transaction information in a database. It does not explicitly teach storing transaction information on a blockchain based database associated with the server-based signal hub.

Chandrasekhar, in the business of transactions, teaches the ability to store information on a blockchain.
See Chandrasekhar [0005] The present disclosure provides a description of systems and methods for submitting data captured in a transaction message to a blockchain.
[0033] As part of the settlement, the issuer processing server 102 may generate a data message for a blockchain transaction for the payment transaction. The data message may be comprised of at least the fiat transaction amount parsed from the corresponding data element included in the transaction message, the merchant identifier, and a token identifier associated with the transaction account used in the payment transaction.

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the storing of information of the primary reference, the ability to store information on a blockchain as taught by Chandrasekhar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes storing information on a blockchain creates an immutable record.



Regarding claims 2 and 11; 
(Claim 2) The method of claim 19, wherein the user information is the user's phone number.  
See Yan “The collection terminal obtains the returned SMS verification code from the mobile phone number provided by the user to verify the user's identity. If the verification is successful, it sends an electronic signature collection instruction”

Regarding claims 5 and 14; 
(Claim 5) The method of claim 19, wherein the messaging gateway is a short message service (SMS) gateway.  
See Yan “Among them, whether the mobile phone verification is passed can be judged by whether the mobile phone short message verification code can be obtained, that is, during the validity period of the mobile phone short message verification code,”

Regarding claims 6 and 15; 
(Claim 6) The method of claim 19, wherein the URI is a uniform resource locater (URL).  
See Yan “send a verification link to the customer who requested it through WeChat, mobile phone text messaging, etc. to verify the legitimacy of the customer's identity”

Regarding claims 7 and 16; 
(Claim 7) The method of claim 19, wherein the user device is mobile device.  
See Yan “send a verification link to the customer who requested it through WeChat, mobile phone text messaging, etc. to verify the legitimacy of the customer's identity”

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Chandrasekhar, in further view of Dixon, US Patent No. 10/373148.
Regarding claims 3 and 12; 
(Claim 3) The method of claim 19, wherein the transaction information includes transaction identifier, transaction amount and user's account information.  
The primary reference, in the business of remote signing/signatures, teaches transaction information. It does not explicitly teach wherein the transaction information includes transaction identifier, transaction amount and user's account information.

Dixon, in the business of remote signing/signature, teaches wherein the transaction information includes transaction identifier, transaction amount and user's account information.
See Dixon [Column 10, line 61 – Column 11, line 5] “Unique identifier module 280 is configured to generate a unique identifier for the transaction… The unique identifier may include an account number, transaction identifier, type of transaction, date and time of when the transaction was staged, staging location, details of the device used, transaction amounts, recipients, window for transaction completion, etc.”

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the transaction information of the primary reference, the ability to include transaction details as taught by Dixon since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes including transaction details allows for more information to be presented when signing.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Chandrasekhar, in further view of Rowen, US Patent Application Publication No. 2011/0238510.
Regarding claims 8 and 17; 
(Claim 8) The method of claim 19, wherein the signature is performed via a touchscreen input at the user device.  
The primary reference, in the business of remote signing/signatures, teaches capturing a signature. It does not explicitly teach wherein the signature is performed via a touchscreen input at the user device.

The sole difference between the primary reference and the claimed subject matter is that the primary reference captures a signature via a photograph and not via a touchscreen.

Rowen, in the business of remote signing/signature, teaches wherein the signature is performed via a touchscreen input at the user device.
See Rowen [0020] “The present invention could be used in conjunction with these types of mobile payment systems to capture the purchaser's signature using a finger or stylus on the mobile phone to generate feature extraction data to be associated with the transaction and checked against the remote template by the payment card issuer.”

The secondary reference shows that the use of a touchscreen to capture a user’s signature was known in the prior art at the time of the invention. 

It would have been obvious to one of ordinary skill in the art at the time of filing to substitute the signature capture of the primary reference, with the ability to capture a signature using a touch screen as taught by Rowen. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of using a touchscreen to capture a signature of the secondary reference for the capturing a signature via a photograph of the primary reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARDEN whose telephone number is (571)272-9602. The examiner can normally be reached M-F; 9-6 CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J. WARDEN/
Examiner
Art Unit 3693



/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693